Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Build-A-Bear Workshop, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-120012 and 333-159313) on Form S-8 of Build-A-Bear Workshop, Inc. and subsidiaries of our report dated March 17, 2011, with respect to the consolidated balance sheet of Build-A-Bear Workshop, Inc. and subsidiaries as of January1, 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows, for each of the fiscal years in the two-year period ended January1, 2011, which report appears in the December 31, 2011annual report on Form 10-K of Build-A-Bear Workshop, Inc. and subsidiaries. /s/ KPMG LLP St. Louis, Missouri March 15, 2012
